Appeal from an order of the Family Court, Erie County (Patricia A. Maxwell, J.), entered May 6, 2005 in a proceeding pursuant to Family Court Act article 10. The order adjudged that the child is a neglected child and placed the child in the custody of petitioner for a period of 12 months.
It is hereby ordered that said appeal insofar as it concerns disposition be and the same hereby is unanimously dismissed as moot (see Matter of Justice T., 305 AD2d 1076 [2003], lv denied 100 NY2d 512 [2003]) and the order is affirmed without costs. Present—Scudder, J.P, Kehoe, Gorski, Smith and Pine, JJ.